Citation Nr: 1139871	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-20 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which increased the evaluation for the Veteran's service-connected PTSD to 70 percent disabling, effective September 22, 2006. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record documents the Veteran's service-connected PTSD is characterized by depressed and dysphoric mood, sleep impairment, nervousness, anxiousness, lack of motivation, recurrent and intrusive distressing recollections and dreams, intense psychological distress, avoidance of stimuli associated with the stressor event, irritability or outbursts of anger, hypervigilance, isolation, and an inability to get along with others.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2006 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such a disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the October 2006 letter sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claim on appeal, VA has obtained the Veteran's VA outpatient treatment records from March 2006 to November 2006, and the Veteran was provided a VA examination in connection with his claim in November 2006. The VA examiner reviewed the Veteran's medical history and treatment records, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in November 2006; however, an additional VA examination is not warranted in this case because the evidence of record does not show, nor does the Veteran contend, that his service-connected PTSD has worsened or that the examination was inadequate for rating purposes.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In a September 2011 statement, the Veteran's representative contends that a disability rating in excess of 70 percent for PTSD is warranted.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2011).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). The Veteran is currently rated 70 percent disabling, which is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130 (2011).

To warrant the total grant of benefits under the general rating formula for mental disorders, as the Veteran is requesting in this case, a 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected PTSD. 

A June 2006 VA outpatient treatment record and November 2006 VA examination report show the Veteran was oriented to time, place, and manner, and there was no evidence of memory loss for either names of close relatives or his own name. There were no objective findings of hallucinations or delusions in June 2006 and November 2006 VA outpatient treatment records or the VA examination report. He also appeared clean, casually dressed, able to maintain minimum personal hygiene, and without problems with completing activities of daily living at the VA examination. 

There was no evidence of record for gross impairment in thought process or communication or grossly inappropriate behavior. Although the Veteran reported in the June 2006 VA outpatient treatment record that he talked to himself, the VA examination report documented the Veteran's thought process as circumstantial and that the Veteran understood the outcome of his behavior. VA outpatient treatment records noted his thought process was also relevant and goal directed, his insight and judgment were adequate, and there were objective findings of the Veteran's affect as full and appropriate. The Veteran was also cooperative, friendly, attentive, and exhibited full and appropriate affect, fair impulse control, and no inappropriate behavior at the VA examination.  

While the Veteran reported thoughts of stabbing his left eye in the June 2006 VA outpatient treatment record, he never acted on such thoughts. He informed the VA examiner of no history of violence or assaultive or homicidal thoughts, and that he stays to himself and avoids people because he may lose his temper. Thus, the Board finds no objective evidence of persistent danger of hurting self or others to a degree consistent with the 100 percent disability rating.

Furthermore, the June 2006 VA outpatient treatment record noted the Veteran's mood was dysphoric, he experienced sleep impairment, and that his symptoms include feeling nervous and anxious, reliving Vietnam experiences, and depression. In the November 2006 VA outpatient treatment record, the Veteran's mood was depressed, he was very tense, and talkative. At the VA examination, he reported having no friends or motivation to do anything because of his mental and physical disorders or to pursue his hobbies, to include fishing or going to the mountains due to the lack of money and transportation. Following the evaluation, the VA examiner reported the Veteran was isolative, hypervigilant, unable to get along with others, and had recurrent and intrusive distressing recollections and dreams of his stressor event, intense psychological distress, avoided stimuli associated with the stressor event, and irritability or outbursts of anger. Nonetheless, the VA examiner noted the Veteran's capability of managing his financial affairs, and the Veteran exhibited fair impulse control. 

In addition, the June 2006 VA outpatient treatment record noted the Veteran's speech was spontaneous, relevant, guarded, hesitant, evasive, circumstantial, and goal directed. In fact, the Veteran was characterized as talkative and talking incessantly in the VA examination report and November 2006 VA outpatient treatment record as well. The Board further acknowledges there were no objective findings in the record of suicidal thoughts or ideation, obsessive or ritualistic behavior, panic attacks, or an inability to establish and maintain effective relationships, as the Veteran informed the VA examiner that he talked to one of his three children on a regular basis. 

In spite of the evidentiary findings relating to the Veteran's service-connected PTSD, to include depressed and dysphoric mood, sleep impairment, nervousness, anxiousness, lack of motivation, recurrent and intrusive distressing recollections and dreams, intense psychological distress, avoidance of stimuli associated with the stressor event, irritability or outbursts of anger, hypervigilance, isolation, and an inability to get along with others, the Board finds that such symptomatology are already contemplated by his currently assigned 70 percent disability rating.   

During the pendency of the appeal, the Veteran was assigned GAF scores of 50 in the June 2006 VA outpatient treatment record and 45 by the VA examiner. While these GAF scores denote serious PTSD symptoms or any serious impairment in social, occupational, or school functioning, the Board finds that the Veteran's clinical disability picture is not illustrative of total occupational and social impairment to warrant a 100 percent rating. The classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126(a) (2011). 

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate, or are consistent with the criteria for a 100 percent rating. Neither the Veteran nor his representative have contended that the Veteran's symptoms are worse than reflected in the VA examination report or treatment records included in the record or that there are more recent pertinent medical records regarding PTSD. As such, the Board finds that the evidence of record is sufficient for purposes of making a decision on the claim. 

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 589. However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 70 percent rating currently assigned.

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Id.  

In this case, the schedular evaluation is not inadequate. The evaluation of 70 percent currently assigned is provided for certain manifestations of the Veteran's service-connected psychiatric disability, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD. Accordingly, a referral for consideration of an extraschedular rating for the Veteran's service-connected PTSD is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for an evaluation in excess of 70 percent for PTSD. See Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.


REMAND

With regard to a TDIU, although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

In the June 2006 VA outpatient treatment record, the Veteran reported that he is unemployed, received his general educational development (GED) upon discharge from service, and went to college to earn his Associates degree. At the VA examination, he noted no educational accomplishments, complained of sleep apnea and severe pain in his legs and spine, and that he is unemployed due to his PTSD, which "[a]ffected him indirectly." The VA examiner noted the Veteran's average intelligence and that the Veteran is unemployed because unable to handle working with a lot of people in an office and could not renew his license to be an insurance agent as a result of a driving while intoxicated (DWI) offense in 1994; however, the Veteran does odd jobs when available. Most recently in a September 2011 brief, the Veteran's representative contended that the VA examination report shows the Veteran is unemployable. 

The Board finds this evidence needs to be considered by the AOJ, in conjunction with the appropriate VA examination report discussing the Veteran's complaints of nonservice-connected disorders and the current severity of his service-connected PTSD, to determine whether the Veteran's service-connected psychiatric disability renders him unable to obtain or maintain substantially gainful employment. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2. Schedule the Veteran for the appropriate VA examination in order to determine the nature and current severity of his service-connected PTSD, solely for the purpose of the remaining TDIU claim on appeal. The claims folder must be made available to and reviewed by the examiner. 

The VA examiner must provide an opinion as to whether the Veteran's service-connected PTSD, in and of itself, renders the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with educational and employment experience. The examiner should also address the impact, if any, of the Veteran's non-service connected disabilities on the Veteran's ability to maintain substantially employment. All opinions expressed must be supported by a complete rationale. If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

3. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).









Department of Veterans Affairs


